Filed 3/9/15 P. v. Ballacchino CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C076873

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM040403)

         v.

ROCCO DELAMO BALLACCHINO,

                   Defendant and Appellant.




         Counsel for defendant Rocco Delamo Ballacchino has filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal.1 (People v. Wende (1979) 25 Cal. 3d
1      Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                                             1
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.
                                          FACTS
       On April 24, 2014, police officers responded to a report of domestic violence at a
gas station. When the officers got there, Kimberly Fortino, the mother of defendant’s
child, was found bleeding heavily from her head. She and defendant had gotten into an
argument during which defendant had grabbed her roughly (causing bruising), hit her in
the head with a guitar, and then punched her in the back of her head. Although two
people had witnessed the argument and defendant hitting Fortino, defendant claimed
Fortino had slammed him to the ground and hit him, and he had fled.
       Defendant was charged with inflicting corporal injury on his child’s mother and
assault with a deadly weapon. It was further alleged that defendant had used a deadly
weapon when inflicting corporal injury. On May 21, 2014, defendant pled guilty to
inflicting corporal injury on his child’s mother. In exchange, the remaining charges and
two unrelated cases were dismissed with a Harvey2 waiver.
       On June 18, 2014, the trial court sentenced defendant to the upper term of four
years in state prison. The trial court imposed various fines and fees, reserved the matter
of victim restitution, and awarded defendant 101 days of presentence custody credit.
       Defendant appeals. His request for a certificate of probable cause was denied.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




2      People v. Harvey (1979) 25 Cal. 3d 754.

                                             2
                                 DISPOSITION
     The judgment is affirmed.



                                               ROBIE   , Acting P. J.



We concur:



     MAURO              , J.



     DUARTE             , J.




                                      3